By the Court:
The statute (Pr. Act, Sec. 468) provides that the writ of mandamus shall be issued “ on the application of the party beneficially interested.” This necessarily means that in an application made by a private party his interest must be of a nature which is distinguishable from that of the mass of the community. (People ex rel. Drake v. Regents, 4 Mich. 98; Heffner v. Commonwealth, 28 Penn. St. R. 108; Sanger v. County Commissioners of Kennebec, 25 Maine R. 291.)
The party applying here appears to have no interest, beneficial or otherwise, other than such interest as each one of the fourteen hundred and fifty-one persons, besides himself, who signed the petition to the Board of Supervisors may be said to have. And either of these would appear to have no other or different interest, beneficial or otherwise, than each of the four thousand and sixty persons who compose the voting population of the county. The interest of each and all of them is only the general interest that every citizen has in the proper discharge of public duties confided by law to public officers. Obviously this is not such an interest as would support an application by any private citizen who may see fit to volunteer to bring a suit in behalf of the public interests; otherwise the result might be some four thousand suits successively brought to compel the performance of the same public duty at the.hands of the Board.
Demurrer sustained.